DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on June 29, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-3 and 5-21 have been examined and rejected. This Office action is responsive to the amendment filed on June 29, 2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2003/0018705), in view of Baker, III et al (U.S. Patent No. 7,747,785), in view of Koukoumidis et al (U.S. Patent No. 10,581,765), in view of Nichols et al (Pub. No. US 2003/0055652), and further in view of Lobo et al (Pub. No. US 2015/0100503).

4-1.	Regarding claim 1, Chen teaches the claim comprising: receiving, by a computing device of a registration system, a request from an external third party vendor to connect to an administrative portal of the computing device, by disclosing that an agent logs in to client/server system using web browser client indicating that he or she is able to begin providing support for customer support requests [paragraph 296].
Chen teaches assigning, by the computing device, the third party vendor a unique identifier in response to the request, wherein the unique identifier enables end users to communicate with the third party vendor through the registration system, by disclosing that each agent is assigned an agent ID, which is used by the client/server system to identify the agent and be aware of the agent’s availability [paragraph 87]. Using the agent ID, when the agent first logs on using the user interface, one record for each media type that the agent is authorized to access is created [paragraphs 71-74]. The agent ID is provided to an automatic call distribution switch (ACD) or universal queue (UQ) that routes work items from multiple channels of communication to an agent having the appropriate skills to respond to a customer support request [paragraphs 36, 87]. Communications channels may be of different types and include web chat [paragraph 34].
Chen teaches enabling and blocking, by the computing device, interactions between the end users and the third party vendor via the administrative portal, by disclosing that when the agent accept a web collaboration request from a customer, a web collaboration connection between the customer and agent is established [paragraphs 308-309]. An administrator can limit an agent’s access to channel drivers [paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [paragraph 44] and thus, limiting an agent’s access to channel drivers would block certain customers from interacting with a particular agent.
Chen teaches... the administrative portal creates a plurality of security policies to enable the interactions between the end users and the third party vendor, by disclosing that an administrator can limit an agent’s access to channel drivers [Chen, paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [Chen, paragraph 44] and thus, limiting an agent’s access to channel drivers would affect what kinds of interactions can occur between a customer and a particular agent.
Chen does not expressly teach wherein the registration system comprises plug-in architecture with a plurality of bots for enterprise specific development tools. Baker, III discloses providing a plug-in platform or architecture that allows developers to create plug-ins that can interact with a local user, where the plug-ins can be presented as “agents” or “virtual buddies” [column 1, line 63 to column 2, line 10]. This would allow for the extension of functionality while at the same time providing a degree of security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plug-in architecture enabling bots, as taught by Baker, III. This would allow for the extension of functionality while at the same time providing a degree of security.
Chen-Baker do not expressly teach each of the bots have artificial intelligence (AI) which is configured to allow cross team and chain intelligence for an intelligent digital experience development platform (DXP). Koukoumidis discloses provided one or more individual bots for a user to interact with [column 2, lines 38-41]. A mechanism allows the multiple chat bots to interact with each other and combine answers [column 2, lines 21-25]. A broker bot can pass answers and state between bots to allow the bots to maintain the state of the conversation with the user, interact with each other and other such functions [column 2, lines 41-44]. This would provide a better interactive experience for the user in conversing and obtaining answers from bots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide bots with artificial intelligence which is configured to allow cross team and chain intelligence, as taught by Koukoumidis. This would provide a better interactive experience for the user in conversing and obtaining answers from bots.
Chen-Baker-Koukoumidis do not expressly teach that the plurality of security policies to enable the interactions between the end users and the third party vendor are through a secure sockets layer (SSL)... and that the plurality of security policies are to block the interactions between the end users and the third party vendor in response to at least one of the end users and the third party vendor having a virtual private network (VPN) connection. Nichols discloses providing a private network exchange with multiple service providers, having a portal, collaborative applications, and a directory service [paragraph 9]. An Advanced Network eXchange (ANX) Portal is provided that is the gateway into ANX manager services, and includes a collaboration space for users and communities [paragraphs 89-96]. A user logs into the ANX Portal using the ANX Authentication Service and a personal private key, using the Secure Sockets Layer (SSL) protocol, which mutually authenticates the server and the client [paragraph 99, lines 1-7]. The Authentication Service checks the user’s profile in the Directory Service (DS) and generates a user object (“authorization ticket”) to be used by ANX applications [paragraph 99, lines 7-11]. A selected application then mediates access using the authorization ticket passed to it [paragraph 100]. A trading partner (i.e. customer) [paragraph 53] provides applications on the ANX network and configures which other trading partners on the ANX network have data access to those applications [paragraph 74]. The ANX network sets a specification, and the certified service providers agree to provide service meeting minimum requirements with regard to customer response time, packet latency, availability of a network service, etc. [paragraph 60]. Once a trading partner buys an access line from one of the certified service providers, that trading partner can then create VPNs at will, with any other company who is an ANX trading partner [paragraph 69]. To be a subscriber to the ANX network, a trading partner must purchase and have the ability to construct an IPsec tunnel between themselves and any other trading partner on the ANX network [paragraph 71]. Use of VPN technology, embodied by IPsec tunnels, is the preferred method of protecting information and privacy from a subset of the ANX network community, and the ANX network provides the tools, which at the network level are the IPsec family of protocols that cover many things, including encryption, and multiple ways to do the encryption [paragraph 72, lines 4-17]. Thus, the ANX portal creates security policies to enable interactions between trading partners of the ANX network through a SSL such that trading partners not on a VPN would be blocked from communicating with each other. This would provide a stronger security mechanism among communications between two users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create security policies that enable interactions between users through a SSL and to require use of VPN when exchanging data between users, as taught by Nichols. This would provide a stronger security mechanism among communications between two users.
Chen-Baker-Koukoumidis-Nichols do not expressly teach that the interactions are enabled during a predetermined time period. Lobo discloses providing a collaborative workspace [paragraph 5] and controlling access to resources based on a predetermined time period [paragraphs 47, 78]. Resources include people or content [paragraph 45]. This would provide added security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable interactions during a predetermined time period, as taught by Lobo. This would provide added security.

4-2.	Regarding claim 5, Chen-Baker-Koukoumidis-Nichols-Lobo teach all the limitations of claim 1, wherein the plug-in architecture enables plug-in capability of the plurality of bots and orchestration of such plug-ins, and each of the plurality of bots is a different bot from remaining bots, by disclosing providing a plug-in platform or architecture that allows developers to create plug-ins that can interact with a local user, where the plug-ins can be presented as “agents” or “virtual buddies” [Baker, column 1, line 63 to column 2, line 10]. One or more individual bots are provided for a user to interact with [Koukoumidis, column 2, lines 38-41].

4-3.	Regarding claim 6, Chen-Baker-Koukoumidis-Nichols-Lobo teach all the limitations of claims 1, wherein the interactions between the end users and the third party vendor comprise real-time collaboration, by disclosing that the customer may request live interaction with an agent [Chen, paragraphs 106, 307].
	Chen-Baker-Koukoumidis-Nichols-Lobo teach the administrative portal creates a plurality of security policies to enable the interactions between the end users and the third party vendor, by disclosing that an administrator can limit an agent’s access to channel drivers [Chen, paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [Chen, paragraph 44] and thus, limiting an agent’s access to channel drivers would affect what kinds of interactions can occur between a customer and a particular agent.

4-4.	Regarding claim 7, Chen-Baker-Koukoumidis-Nichols-Lobo teach all the limitations of claim 1, wherein the assigning the unique identifier is a registration process for the third party vendor, which includes assigning each of a plurality of third party vendors a unique handle, by disclosing that each agent is assigned an agent ID, which is used by the client/server system to identify the agent and be aware of the agent’s availability [Chen, paragraph 87].

5.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2003/0018705), in view of Baker, III et al (U.S. Patent No. 7,747,785), in view of Koukoumidis et al (U.S. Patent No. 10,581,765), in view of Nichols et al (Pub. No. US 2003/0055652), in view of Lobo et al (Pub. No. US 2015/0100503), and further in view of Kumar et al (Pub. No. US 2018/0137401).

5-1.	Regarding claim 2, Chen-Baker-Koukoumidis-Nichols-Lobo teach all the limitations of claim, further comprising defining, by the computing device, a communications contract for the third party vendor, by disclosing that an administrator can limit an agent’s access to channel drivers [Chen, paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [Chen, paragraph 44] and thus, limiting an agent’s access to channel drivers would affect what kinds of interactions can occur between a customer and a particular agent.
	Chen-Baker-Koukoumidis-Nichols-Lobo teach the plurality of bots comprises a meta-bot and a chat bot, by disclosing providing a broker bot that acts as a broker between the user and other bots [Koukoumidis, column 2, lines 33-37]. 
	Chen-Baker-Koukoumidis-Nichols-Lobo do not expressly teach the plurality of bots comprises a security bot. Kumar discloses generating automated responses to improve response times for diagnosing security alerts by receiving a text phrase at a security bot server relating to a security alert from a chat application and in response, using a natural language interface of the security bot server to execute a natural language model to select one of a plurality of intents corresponding to the text phrase as a selected intent, mapping the selected intent to one of a plurality of actions using the security bot server, and sending a response based on the one of the plurality of actions using the security bot server via the chat application [paragraph 17]. This would allow for more efficient diagnosis of security alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a security bot, as taught by Kumar. This would allow for more efficient diagnosis of security alerts.

5-2.	Regarding claim 3, Chen-Baker-Koukoumidis-Nichols-Lobo-Kumar teach all the limitations of claim 2, wherein the enabling interactions is based on the communications contract, by disclosing that an administrator can limit an agent’s access to channel drivers [Chen, paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [Chen, paragraph 44] and thus, limiting an agent’s access to channel drivers would affect what kinds of interactions can occur between a customer and a particular agent.
	Chen-Baker-Koudoumidids-Nichols-Lobo-Kumar teach the security bots suggests a plurality of security paradigms for the registration system, by disclosing that the response from the security bot server includes providing an attack description, protection advice, attack susceptibility, and attack heat map [Kumar, paragraphs 62-63].

6.	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2003/0018705), in view of Nichols et al (Pub. No. US 2003/0055652), and further in view of Lobo et al (Pub. No. US 2015/0100503).

6-1.	Regarding claim 8, Chen teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: receive a request from an external third party vendor to plug-in to an administrative portal of the computing device, by disclosing that an agent logs in to client/server system using web browser client indicating that he or she is able to begin providing support for customer support requests [paragraph 296].
Chen teaches assign the third party vendor a unique handle in response to the request, wherein the unique handle enables end users to communicate with the third party vendor through the computing device, by disclosing that each agent is assigned an agent ID, which is used by the client/server system to identify the agent and be aware of the agent’s availability [paragraph 87]. Using the agent ID, when the agent first logs on using the user interface, one record for each media type that the agent is authorized to access is created [paragraphs 71-74]. The agent ID is provided to an automatic call distribution switch (ACD) or universal queue (UQ) that routes work items from multiple channels of communication to an agent having the appropriate skills to respond to a customer support request [paragraphs 36, 87]. Communications channels may be of different types and include web chat [paragraph 34].
Chen teaches enabling and blocking interactions between the end users and the third party vendor via the administrative portal, by disclosing that when the agent accept a web collaboration request from a customer, a web collaboration connection between the customer and agent is established [paragraphs 308-309]. An administrator can limit an agent’s access to channel drivers [paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [paragraph 44] and thus, limiting an agent’s access to channel drivers would block certain customers from interacting with a particular agent.
Chen teaches wherein the administrative portal creates a plurality of security policies to enable the interactions between the end users and the third party vendor, by disclosing that an administrator can limit an agent’s access to channel drivers [Chen, paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [Chen, paragraph 44] and thus, limiting an agent’s access to channel drivers would affect what kinds of interactions can occur between a customer and a particular agent.
Chen does not expressly teach that the plurality of security policies to enable the interactions between the end users and the third party vendor are through a secure sockets layer (SSL)... and that the plurality of security policies are to block the interactions between the end users and the third party vendor in response to at least one of the end users and the third party vendor having a virtual private network (VPN) connection. Nichols discloses providing a private network exchange with multiple service providers, having a portal, collaborative applications, and a directory service [paragraph 9]. An Advanced Network eXchange (ANX) Portal is provided that is the gateway into ANX manager services, and includes a collaboration space for users and communities [paragraphs 89-96]. A user logs into the ANX Portal using the ANX Authentication Service and a personal private key, using the Secure Sockets Layer (SSL) protocol, which mutually authenticates the server and the client [paragraph 99, lines 1-7]. The Authentication Service checks the user’s profile in the Directory Service (DS) and generates a user object (“authorization ticket”) to be used by ANX applications [paragraph 99, lines 7-11]. A selected application then mediates access using the authorization ticket passed to it [paragraph 100]. A trading partner (i.e. customer) [paragraph 53] provides applications on the ANX network and configures which other trading partners on the ANX network have data access to those applications [paragraph 74]. The ANX network sets a specification, and the certified service providers agree to provide service meeting minimum requirements with regard to customer response time, packet latency, availability of a network service, etc. [paragraph 60]. Once a trading partner buys an access line from one of the certified service providers, that trading partner can then create VPNs at will, with any other company who is an ANX trading partner [paragraph 69]. To be a subscriber to the ANX network, a trading partner must purchase and have the ability to construct an IPsec tunnel between themselves and any other trading partner on the ANX network [paragraph 71]. Use of VPN technology, embodied by IPsec tunnels, is the preferred method of protecting information and privacy from a subset of the ANX network community, and the ANX network provides the tools, which at the network level are the IPsec family of protocols that cover many things, including encryption, and multiple ways to do the encryption [paragraph 72, lines 4-17]. Thus, the ANX portal creates security policies to enable interactions between trading partners of the ANX network through a SSL such that trading partners not on a VPN would be blocked from communicating with each other. This would provide a stronger security mechanism among communications between two users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create security policies that enable interactions between users through a SSL and to require use of VPN when exchanging data between users, as taught by Nichols. This would provide a stronger security mechanism among communications between two users.
Chen-Nichols do not expressly teach that the interactions are enabled during a predetermined time period. Lobo discloses providing a collaborative workspace [paragraph 5] and controlling access to resources based on a predetermined time period [paragraphs 47, 78]. Resources include people or content [paragraph 45]. This would provide added security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable interactions during a predetermined time period, as taught by Lobo. This would provide added security.

6-2.	Regarding claim 13, Chen-Nichols-Lobo teach all the limitations of claim 8, wherein the interactions between the end users and the third party vendor comprise real-time collaboration, by disclosing that the customer may request live interaction with an agent [Chen, paragraphs 106, 307].

7.	Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2003/0018705), in view of Nichols et al (Pub. No. US 2003/0055652), in view of Lobo et al (Pub. No. US 2015/0100503), in view of Baker, III et al (U.S. Patent No. 7,747,785), in view of Koukoumidis et al (U.S. Patent No. 10,581,765).

7-1.	Regarding claim 9, Chen-Nichols-Lobo teach all the limitations of claim 8, further comprising defining, by the computing device, a communications contract for the third party vendor, by disclosing that an administrator can limit an agent’s access to channel drivers [paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [paragraph 44] and thus, limiting an agent’s access to channel drivers would affect what kinds of interactions can occur between a customer and a particular agent.
	Chen-Nichols-Lobo do not expressly teach the registration system comprises plug-in architecture with a plurality of bots for enterprise specific development tools. Baker, III discloses providing a plug-in platform or architecture that allows developers to create plug-ins that can interact with a local user, where the plug-ins can be presented as “agents” or “virtual buddies” [column 1, line 63 to column 2, line 10]. This would allow for the extension of functionality while at the same time providing a degree of security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plug-in architecture enabling bots, as taught by Baker, III. This would allow for the extension of functionality while at the same time providing a degree of security.
Chen-Nichols-Lobo-Baker do not expressly teach each of the bots have artificial intelligence (AI) which is configured to allow cross team and chain intelligence for an intelligent digital experience development platform (IDXP). Koukoumidis discloses provided one or more individual bots for a user to interact with [column 2, lines 38-41]. A mechanism allows the multiple chat bots to interact with each other and combine answers [column 2, lines 21-25]. A broker bot can pass answers and state between bots to allow the bots to maintain the state of the conversation with the user, interact with each other and other such functions [column 2, lines 41-44]. This would provide a better interactive experience for the user in conversing and obtaining answers from bots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide bots with artificial intelligence which is configured to allow cross team and chain intelligence, as taught by Koukoumidis. This would provide a better interactive experience for the user in conversing and obtaining answers from bots.

8.	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2003/0018705), in view of Nichols et al (Pub. No. US 2003/0055652), in view of Lobo et al (Pub. No. US 2015/0100503), in view of Baker, III et al (U.S. Patent No. 7,747,785), in view of Koukoumidis et al (U.S. Patent No. 10,581,765), and further in view of Kumar et al (Pub. No. US 2018/0137401).

8-1.	Regarding claim 10, Chen-Nichols-Lobo-Baker-Koukoumidis teach all the limitations of claim 9, wherein the enabling interactions is based on the communications contract, by disclosing that an administrator can limit an agent’s access to channel drivers [Chen, paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [Chen, paragraph 44] and thus, limiting an agent’s access to channel drivers would affect what kinds of interactions can occur between a customer /and a particular agent.
	Chen-Nichols-Lobo-Baker-Koukoumidis teach the plurality of bots comprises a meta-bot and a chat bot, by disclosing providing a broker bot that acts as a broker between the user and other bots [Koukoumidis, column 2, lines 33-37]. 
	Chen-Nichols-Lobo-Baker-Koukoumidis do not expressly teach the plurality of bots comprises a security bot. Kumar discloses generating automated responses to improve response times for diagnosing security alerts by receiving a text phrase at a security bot server relating to a security alert from a chat application and in response, using a natural language interface of the security bot server to execute a natural language model to select one of a plurality of intents corresponding to the text phrase as a selected intent, mapping the selected intent to one of a plurality of actions using the security bot server, and sending a response based on the one of the plurality of actions using the security bot server via the chat application [paragraph 17]. This would allow for more efficient diagnosis of security alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a security bot, as taught by Kumar. This would allow for more efficient diagnosis of security alerts. 

9.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2003/0018705), in view of Nichols et al (Pub. No. US 2003/0055652), in view of Lobo et al (Pub. No. US 2015/0100503), and further in view of Baker, III et al (U.S. Patent No. 7,747,785).

9-1.	Regarding claim 11, Chen-Nichols-Lobo teach all the limitations of claim 8. Chen-Nichols-Lobo do not expressly teach wherein the registration system comprises plug-in architecture with a plurality of bots, and each of the plurality of bots is a different bot from remaining bots. Baker, III discloses providing a plug-in platform or architecture that allows developers to create plug-ins that can interact with a local user, where the plug-ins can be presented as “agents” or “virtual buddies” [column 1, line 63 to column 2, line 10]. This would allow for the extension of functionality while at the same time providing a degree of security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plug-in architecture enabling bots, as taught by Baker, III. This would allow for the extension of functionality while at the same time providing a degree of security.

9-2.	Regarding claim 12, Chen-Nichols-Lobo-Baker teach all the limitations of claim 11, wherein the plug-in architecture enables plug-in capability of different bots and orchestration of such plug-ins, by disclosing providing a plug-in platform or architecture that allows developers to create plug-ins that can interact with a local user, where the plug-ins can be presented as “agents” or “virtual buddies” [Baker, column 1, line 63 to column 2, line 10].

10.	Claims 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2003/0018705), in view of Herz et al (U.S. Patent No. 7,630,986), in view of Nichols et al (Pub. No. US 2003/0055652), and further in view of Lobo et al (Pub. No. US 2015/0100503)

10-1.	Regarding claim 14, Chen teaches the claim comprising: a processor, a computer readable memory and a computer readable storage medium associated with a computing device; program instructions to receive a request from an external third party vendor to connect to an administrative portal of the computing device, by disclosing that an agent logs in to client/server system using web browser client indicating that he or she is able to begin providing support for customer support requests [paragraph 296].
Chen teaches program instructions to assign the third party vendor a unique identifier in response to the request, wherein the unique identifier enables end users to communicate with the third party vendor through the registration system, by disclosing that each agent is assigned an agent ID, which is used by the client/server system to identify the agent and be aware of the agent’s availability [paragraph 87]. Using the agent ID, when the agent first logs on using the user interface, one record for each media type that the agent is authorized to access is created [paragraphs 71-74]. The agent ID is provided to an automatic call distribution switch (ACD) or universal queue (UQ) that routes work items from multiple channels of communication to an agent having the appropriate skills to respond to a customer support request [paragraphs 36, 87]. Communications channels may be of different types and include web chat [paragraph 34].
Chen teaches program instructions to enable and block interactions between the end users and the third party vendor via the administrative portal, by disclosing that when the agent accept a web collaboration request from a customer, a web collaboration connection between the customer and agent is established [paragraphs 308-309]. An administrator can limit an agent’s access to channel drivers [paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [paragraph 44] and thus, limiting an agent’s access to channel drivers would block certain customers from interacting with a particular agent.
Chen teaches wherein program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory, by disclosing client/server system that enables agents to respond to customer support requests and/or information requests via multiple communication channels of different media types [paragraph 34; figure 1].
Chen teaches... the administrative portal creates a plurality of security policies to enable the interactions between the end users and the third party vendor, by disclosing that an administrator can limit an agent’s access to channel drivers [Chen, paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [Chen, paragraph 44] and thus, limiting an agent’s access to channel drivers would affect what kinds of interactions can occur between a customer and a particular agent.
Chen does not expressly teach the administrative portal requires the interactions between the end users and the third party vendor to be encrypted. Herz discloses encrypting messages between a user and a vendor [column 57, lines 16-22]. This ensures a message is from the sender and that only the intended recipient can read the message [column 57, lines 23-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encrypt interactions between a user and vendor, as taught by Herz. This would ensures a message is from the sender and that only the intended recipient can read the message.
Chen-Hertz do not expressly teach that the plurality of security policies to enable the interactions between the end users and the third party vendor are through a secure sockets layer (SSL)... and that the plurality of security policies are to block the interactions between the end users and the third party vendor in response to at least one of the end users and the third party vendor having a virtual private network (VPN) connection. Nichols discloses providing a private network exchange with multiple service providers, having a portal, collaborative applications, and a directory service [paragraph 9]. An Advanced Network eXchange (ANX) Portal is provided that is the gateway into ANX manager services, and includes a collaboration space for users and communities [paragraphs 89-96]. A user logs into the ANX Portal using the ANX Authentication Service and a personal private key, using the Secure Sockets Layer (SSL) protocol, which mutually authenticates the server and the client [paragraph 99, lines 1-7]. The Authentication Service checks the user’s profile in the Directory Service (DS) and generates a user object (“authorization ticket”) to be used by ANX applications [paragraph 99, lines 7-11]. A selected application then mediates access using the authorization ticket passed to it [paragraph 100]. A trading partner (i.e. customer) [paragraph 53] provides applications on the ANX network and configures which other trading partners on the ANX network have data access to those applications [paragraph 74]. The ANX network sets a specification, and the certified service providers agree to provide service meeting minimum requirements with regard to customer response time, packet latency, availability of a network service, etc. [paragraph 60]. Once a trading partner buys an access line from one of the certified service providers, that trading partner can then create VPNs at will, with any other company who is an ANX trading partner [paragraph 69]. To be a subscriber to the ANX network, a trading partner must purchase and have the ability to construct an IPsec tunnel between themselves and any other trading partner on the ANX network [paragraph 71]. Use of VPN technology, embodied by IPsec tunnels, is the preferred method of protecting information and privacy from a subset of the ANX network community, and the ANX network provides the tools, which at the network level are the IPsec family of protocols that cover many things, including encryption, and multiple ways to do the encryption [paragraph 72, lines 4-17]. Thus, the ANX portal creates security policies to enable interactions between trading partners of the ANX network through a SSL such that trading partners not on a VPN would be blocked from communicating with each other. This would provide a stronger security mechanism among communications between two users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create security policies that enable interactions between users through a SSL and to require use of VPN when exchanging data between users, as taught by Nichols. This would provide a stronger security mechanism among communications between two users.
Chen-Hertz-Nichols do not expressly teach that the interactions are enabled during a predetermined time period. Lobo discloses providing a collaborative workspace [paragraph 5] and controlling access to resources based on a predetermined time period [paragraphs 47, 78]. Resources include people or content [paragraph 45]. This would provide added security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable interactions during a predetermined time period, as taught by Lobo. This would provide added security.

10-2.	Regarding claim 19, Chen-Herz-Nichols-Lobo teach all the limitations of claim 14, wherein the interactions between the end users and the third party vendor comprise real-time collaboration, by disclosing that the customer may request live interaction with an agent [Chen, paragraphs 106, 307].

10-3.	Regarding claim 20, Chen-Herz-Nichols-Lobo teach all the limitations of claim 14, wherein the unique identifier is a handle, by disclosing that each agent is assigned an agent ID, which is used by the client/server system to identify the agent and be aware of the agent’s availability [Chen, paragraph 87].

11.	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2003/0018705), in view of Herz et al (U.S. Patent No. 7,630,986), in view of Nichols et al (Pub. No. US 2003/0055652), in view of Lobo et al (Pub. No. US 2015/0100503), in view of Baker, III et al (U.S. Patent No. 7,747,785), and further in view of Koukoumidis et al (U.S. Patent No. 10,581,765).

11-1.	Regarding claim 15, Chen-Herz-Nichols-Lobo teach all the limitations of claim 14, further comprising defining, by the computing device, a communications contract for the third party vendor, by disclosing that an administrator can limit an agent’s access to channel drivers [Chen, paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [Chen, paragraph 44] and thus, limiting an agent’s access to channel drivers would affect what kinds of interactions can occur between a customer and a particular agent.
	Chen-Herz-Nichols-Lobo do not expressly teach the registration system comprises plug-in architecture with a plurality of bots for enterprise specific development tools. Baker, III discloses providing a plug-in platform or architecture that allows developers to create plug-ins that can interact with a local user, where the plug-ins can be presented as “agents” or “virtual buddies” [column 1, line 63 to column 2, line 10]. This would allow for the extension of functionality while at the same time providing a degree of security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plug-in architecture enabling bots, as taught by Baker, III. This would allow for the extension of functionality while at the same time providing a degree of security.
Chen-Herz-Nichols-Lobo-Baker do not expressly teach each of the bots have artificial intelligence (AI) which is configured to allow cross team and chain intelligence for an intelligent digital experience development platform (DXP). Koukoumidis discloses provided one or more individual bots for a user to interact with [column 2, lines 38-41]. A mechanism allows the multiple chat bots to interact with each other and combine answers [column 2, lines 21-25]. A broker bot can pass answers and state between bots to allow the bots to maintain the state of the conversation with the user, interact with each other and other such functions [column 2, lines 41-44]. This would provide a better interactive experience for the user in conversing and obtaining answers from bots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide bots with artificial intelligence which is configured to allow cross team and chain intelligence, as taught by Koukoumidis. This would provide a better interactive experience for the user in conversing and obtaining answers from bots.

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2003/0018705), in view of Herz et al (U.S. Patent No. 7,630,986), in view of Nichols et al (Pub. No. US 2003/0055652), in view of Lobo et al (Pub. No. US 2015/0100503), in view of Baker, III et al (U.S. Patent No. 7,747,785), in view of Koukoumidis et al (U.S. Patent No. 10,581,765), and further in view of Kumar et al (Pub. No. US 2018/0137401).

12-1.	Regarding claim 16, Chen-Herz-Nichols-Lobo-Baker-Koukoumidis teach all the limitations of claim 15, wherein the enabling interactions is based on the communications contract, by disclosing that an administrator can limit an agent’s access to channel drivers [Chen, paragraph 67]. Channel drivers enable interactions using certain software products from third party vendors [Chen, paragraph 44] and thus, limiting an agent’s access to channel drivers would affect what kinds of interactions can occur between a customer and a particular agent.
	Chen-Herz-Nichols-Lobo-Baker-Koukoumidis teach the plurality of bots comprises a meta-bot and a chat bot, by disclosing providing a broker bot that acts as a broker between the user and other bots [Koukoumidis, column 2, lines 33-37]. 
	Chen-Herz-Nichols-Lobo-Baker-Koukoumidis do not expressly teach the plurality of bots comprises a security bot. Kumar discloses generating automated responses to improve response times for diagnosing security alerts by receiving a text phrase at a security bot server relating to a security alert from a chat application and in response, using a natural language interface of the security bot server to execute a natural language model to select one of a plurality of intents corresponding to the text phrase as a selected intent, map the selected intent to one of a plurality of actions using the security bot server, and sending a response based on the one of the plurality of actions using the security bot server via the chat application [paragraph 17]. This would allow for more efficient diagnosis of security alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a security bot, as taught by Kumar. This would allow for more efficient diagnosis of security alerts.

13.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2003/0018705), in view of Herz et al (U.S. Patent No. 7,630,986), in view of Nichols et al (Pub. No. US 2003/0055652), in view of Lobo et al (Pub. No. US 2015/0100503), and further in view of Baker, III et al (U.S. Patent No. 7,747,785).

13-1.	Regarding claim 17, Chen-Herz-Nichols-Lobo teach all the limitations of claim 14. Chen-Herz-Nichols-Lobo do not expressly teach wherein the registration system comprises plug-in architecture with a plurality of bots, and each of the plurality of bots is a different bot from remaining bots. Baker, III discloses providing a plug-in platform or architecture that allows developers to create plug-ins that can interact with a local user, where the plug-ins can be presented as “agents” or “virtual buddies” [column 1, line 63 to column 2, line 10]. This would allow for the extension of functionality while at the same time providing a degree of security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plug-in architecture enabling bots, as taught by Baker, III. This would allow for the extension of functionality while at the same time providing a degree of security.

13-2.	Regarding claim 18, Chen-Herz-Nichols-Lobo-Baker teach all the limitations of claim 17, wherein the plug-in architecture enables plug-in capability of different bots and orchestration of such plug-ins, by disclosing providing a plug-in platform or architecture that allows developers to create plug-ins that can interact with a local user, where the plug-ins can be presented as “agents” or “virtual buddies” [Baker, column 1, line 63 to column 2, line 10].

14.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2003/0018705), in view of Baker, III et al (U.S. Patent No. 7,747,785), in view of Koukoumidis et al (U.S. Patent No. 10,581,765), in view of Nichols et al (Pub. No. US 2003/0055652), in view of Lobo et al (Pub. No. US 2015/0100503), and further in view of Herz et al (U.S. Patent No. 7,630,986).

14-1.	Regarding claim 21, Chen-Baker-Koukoumidis-Nichols-Lobo teach all the limitations of claim 1. Chen-Baker-Koukoumidis-Nichols-Lobo do not expressly teach wherein the administrative portal requires the interactions between the end users and the third party vendor to be encrypted. Herz discloses encrypting messages between a user and a vendor [column 57, lines 16-22]. This ensures a message is from the sender and that only the intended recipient can read the message [column 57, lines 23-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encrypt interactions between a user and vendor, as taught by Herz. This would ensures a message is from the sender and that only the intended recipient can read the message.

Response to Arguments
15.	The Examiner acknowledges the Applicant’s amendments to claims 1, 6, 8, and 14.
	Regarding independent claim 8, Applicant alleges that Chen et al (Pub. No. US 2003/0018705) does not teach that the administrative portal enables the interactions between the end users and the third party vendor through a secure sockets layer (SSL) during a predetermined time period and blocks the interactions between the end users and the third party vendor in response to at least one of the end users and the third party vendor having a virtual private network (VPN) connection, as has been amended to the claim. Examiner has rejected claim 8 under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2003/0018705), in view of Nichols et al (Pub. No. US 2003/0055652), and further in view of Lobo et al (Pub. No. US 2015/0100503). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Regarding independent claim 1, Applicant alleges that Chen, in view of Baker, III et al (U.S. Patent No. 7,747,785), and further in view of Koukoumidis et al (U.S. Patent No. 10,581,765) do not teach the administrative portal creates a plurality of security policies to enable the interactions between the end users and the third party vendor through a secure sockets layer (SSL) during a predetermined time period and to block the interactions between the end users and the third party vendor in response to at least one of the end users and the third party vendor having a virtual private network (VPN) connection, as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Chen, in view of Baker, in view of Koukoumidis, in view of Nichols, and further in view of Lobo. Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Regarding independent claim 14, Applicant alleges that Chen in view of Herz et al (U.S. Patent No. 7,630,986) do not teach the administrative portal creates a plurality of security policies to enable the interactions between the end users and the third party vendor through a secure sockets layer (SSL) during a predetermined time period and to block the interactions between the end users and the third party vendor in response to at least one of the end users and the third party vendor having a virtual private network (VPN) connection, as has been amended to the claim. Examiner has rejected claim 14 under 35 U.S.C. 103 as being unpatentable over Chen, in view of Herz, in view of Nichols, and further in view of Lobo. Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Applicant states that dependent claims 2-3, 5-7, 9-13, and 15-21 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 8, and 14. However, as discussed above, Chen, in view of Baker, in view of Koukoumidis, in view of Nichols, and further in view of Lobo are considered to teach claim 1, Chen, in view of Nichols, and further in view of Lobo are considered to teach claim 8, and Chen, in view of Hertz, in view of Nichols, and further in view of Lobo are considered to teach claim 14, and consequently, claims 2-3, 5-7, 9-13, and 15-21 are rejected.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178